DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/080,451 filed on November 2, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1 and 13 being currently amended. Claim 15 is cancelled. 

Response to Arguments
On page 9 of the remarks filed November 2, 2022, Applicant argues:
Claim 4 is allowable for additional reasons. Claim 4 recites that the platform 
comprises a fender. Kim discloses that the device may be installed on a general bicycle, as illustrated in Kim FIG. 4(a). The general bicycle includes a fender. (See Kim, FIG. 4(a)) As the device is added to this bicycle in ALL examples presented in Kim, the device is additive and will not comprise a fender.

Examiner respectfully disagrees. Claim 1 recites “A bicycle component adapted to be mounted on a bicycle comprising: a platform” and “a solar cell array arranged on the platform; and a battery charging unit configured for releasable connection to a battery and arranged on the platform”. Claim 4 recite “wherein the platform comprises a fender”. Figures 1 and 2 (annotated below) clearly illustrate that the “device” is installed on the fender, which is mounted to the vehicle. Thus, a fender and a platform are both mounted to the vehicle.

    PNG
    media_image1.png
    680
    580
    media_image1.png
    Greyscale


On pages 11-13 of the remarks filed November 2, 2022, Applicant argues:
[…]The outstanding Office Action takes official notice of these limitations (See May 2, 2022 Office Action, page 17) Applicant respectfully submits that the application of Official Notice in the outstanding Office Action is improper. 
With respect to Official Notice, the MPEP states that "such rejections should be judiciously applied" (see MPEP § 2144.03). Applicant notes that contrary to the caution advised by the MPEP, in this case, the Office Action liberally applied Official Notice for various conclusory reasons that are not supported by the record, and do not address the voltages recited with the limitations as to the length of the branches. The MPEP goes on to mandate that "Official notice without documentary evidence to support an [E]xaminer's conclusion is permissible only in some circumstances" (see MPEP § 2144.03(A)). "It would not be appropriate for the [E]xaminer to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known" (see Id., emphasis added). "For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art. In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21" (Id., emphasis added). Applicant notes that no such support has been provided in this case. Reviewing courts must rely on the record, and the Federal Circuit has always required that absent the case where Official Notice is "instant and unquestionable", the Office Action must provide support and reasoning for Official Notice to be proper. None of the FIVE references used in the instant Office Action provide support for this rejection. 
In the instant case, the Office Action stated, in part, "it is well known in the solar charging arts to use a panel with a length less than 160 mm, for instance on a solar powered calculator". The Office Action has ignored the recited voltages and how this might relate to the length limitation. The existence of knowledge in the art must be understood according to the claimed elements as a whole (See MPEP § 2141), and Official Notice cannot account for these limitations. 
Per the above, the facts asserted as well-known must be capable of instant and 
unquestionable demonstration as being well-known, and the Applicant does not believe that such is the case here. If the Examiner continues to believe that the above-recited features are well known in the art, the Applicant respectfully requests that the Examiner provide a reference or references in the next Office Action allegedly offering evidence that this is the case. 
If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).  
 
(MPEP § 2144.03(C)). The legal standard for applying Official Notice under MPEP § 2144.03 is rigorous, and Applicant respectfully submits that the present application of Official Notice falls short of meeting this high standard.

Examiner agrees with Applicant’s MPEP citation indicating that Official Notice is appropriate without documentary evidence in some circumstances, like in the present case where the official notice is used only as a secondary basis of the rejection. Each and every use of Official Notice in the Non-Final Rejection mailed May 2, 2022 for facts beyond the art of record conforms to the requirements of being instantly demonstrable and therefore conforms to the Federal Court and MPEP guidance.
Though taking Official Notice was indeed appropriate, since Applicant has properly traversed, references (“documentary evidence”) are furnished for the limitations at issue.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Young US PGPUB 2005/0016785.
Regarding claim 1, Kim discloses a bicycle component adapted to be mounted on a bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike] comprising: 
a platform comprising a mounting arrangement adapted to be mounted to the bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; pars. 28-35];
a solar cell array arranged on the platform [figs. 1-4; solar panels 22-1 and 22-2; pars. 28-35]; and 
a battery charging unit arranged on the platform and operatively connected to the solar cell array [fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28].
Kim does not explicitly disclose the battery charging unit is configured for releasable connection to a battery.
However, Young discloses a bicycle with a solar power system [fig. 15; pars. 24 & 65] wherein the battery charging unit is configured for releasable connection to a battery [fig. 15; a rechargeable battery that is easily removeable from a battery pannier that has the built-in electrical connections for recharging the battery; pars. 24-25].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include the battery charging unit is configured for releasable connection to a battery for the purpose of allowing for the easily removability of a battery to be replaced with one of a different size depending on the application, as taught by Young (par. 24).
Regarding claim 2, Kim discloses wherein the battery charging unit is located within 60 mm of the mounting arrangement [figs. 1 & 7; the solar cells are mounted on the same frame 20 as the power electronics 28, they are thus adjacent and clearly within 60mm; par. 28].
Regarding claim 3, Kim discloses wherein the mounting arrangement comprises at least one opening [fig. 7, openings in the frame 20; furthermore, the support frame 30 supporting frame 20 is “fastened” to the rear wheel shaft, i.e. screwed in through the holes illustrated in figure 1; par. 28].
Regarding claim 4, Kim discloses wherein the platform comprises a fender [fig. 4; the platform is on top of and/or forms the fender of the bike; pars. 28-35].
Regarding claim 5, Kim discloses wherein the fender comprises an upper surface, wherein the solar cell array is arranged on the upper surface  [fig. 4; the platform forms the fender of the bike, the solar cells are on top; pars. 28-35].

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Young US PGPUB 2005/0016785, and further in view of Arditi et al. US PGPUB 2020/0295569.
Regarding claim 6, Kim discloses wherein the platform comprises a centerline longitudinal axis and wherein the solar cell array comprises at least a first branch and a second branch, wherein the first and second branches are arranged on opposite sides of the longitudinal axis [see annotated fig. 2 below], wherein the first and second branches are connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28].
Though it is generally understood that a solar “panel” comprises a plurality of cells connected in series, Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.

    PNG
    media_image2.png
    578
    471
    media_image2.png
    Greyscale

However, Arditi discloses a solar panel system [fig. 4b] wherein each of the first and second branches comprise respective first and second pluralities of solar cells connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include each of the first and second branches comprising respective first and second pluralities of solar cells connected in series for the purpose of increasing the voltage, as taught by Arditi (par. 182).
Regarding claim 7, Kim discloses wherein the solar cell array comprises a first plurality of first branches arranged on a first side of the longitudinal axis, and a second plurality of second branches arranged on an opposite second side of the longitudinal axis [see annotated fig. 2 above].
Regarding claim 8, Kim discloses the branches are connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28].
Arditi as applied in claim 6 discloses the branches comprises a plurality of solar cells electrically connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
Kim does not explicitly disclose wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis.
However, Young  further discloses wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis [fig. 15; pars. 24 & 65; a tri-fold solar panel with three branches, the third branch running on along the fender platform axis between the other two branches].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Young and Arditi to further include wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis for the purpose of using a tri-fold solar panel that can provide 210 square inches of usable space when folder out, and otherwise fold to a third of its width, as taught by Young (par. 65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Young US PGPUB 2005/0016785, further in view of Arditi et al. US PGPUB 2020/0295569, and further in view of Zhou US PGPUB 2020/0058812.
Regarding claim 9, Kim discloses wherein the first and second branches have first and second lengths measured along the longitudinal axis [fig. 2].
Kim does not explicitly disclose wherein the first and second lengths are less than 160 mm.
However, Zhou discloses a vehicle with a solar array [fig. 1; par. 34] wherein the first and second lengths are less than 160 mm [par. 34; figs. 3-4 & 8; solar panels have a length of 156 mm].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Young and Arditi to further include wherein the first and second lengths are less than 160 mm for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the “wherein the first and second lengths are less than 160 mm” limitation of claim 9 in the Non-Final Rejection mailed May 2, 2022. Applicant adequately traversed. Thus, the Zhao reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1, in view of Young US PGPUB 2005/0016785 and further in view of Griffith et al. US PGPUB 2020/0398923.
Regarding claim 10, the combination of Kim and Young does not explicitly disclose wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter [figs. 11-12; pars. 67 & 71-76; capacitor 1210 connected to panel 130, boost converter 1110, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, thus is operatively connected to the boost converter; furthermore, the computer is powered by the battery, which is connected to the capacitor, thus the computer is operatively connected to the capacitor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Young to further include  wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter for the purpose of conditioning solar power to be used in charging a battery, as taught by Griffith (par. 67).
Regarding claim 12, the combination of Kim and Young does not explicitly disclose wherein the platform comprises a bottle cage.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the platform comprises a bottle cage [figs. 7a-7b; a cavity (Cage) in which a user can store items is a platform for solar panels; pars. 9-10].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Young to further include wherein the platform comprises a bottle cage for the purpose of providing a cavity in which a user can store items as taught by Griffith (pars. 9-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1, in view of Young US PGPUB 2005/0016785, further in view of Griffith et al. US PGPUB 2020/0398923 and further in view of Hashimoto et al. US PGPUB 2013/0030603.
Regarding claim 11, the combination of Kim, Young and Griffith does not explicitly disclose wherein the boost converter transmits power at an output between 6.0 and 8.4 volts.
However, Hashimoto discloses a bicycle power management system [abs.] wherein a boost converter transmits power at an output between 6.0 and 8.4 volts [par. 36; voltage step-up circuit raises a power to a voltage of 6V-9V].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Young and Griffith to further include wherein the boost converter transmits power at an output between 6.0 and 8.4 volts for the purpose of providing sufficient voltage to a bicycle electric system, as taught by Hashimoto (par. 36).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569, further in view of Zhou US PGPUB 2020/0058812 and further in view of Hashimoto et al. US PGPUB 2013/0030603.
Regarding claim 17, Kim discloses a battery charging system for a bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28] comprising: 
a platform comprising a mounting arrangement adapted to be mounted to the bicycle  [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; pars. 28-35]; 
a solar cell array arranged on the platform [figs. 1-4; solar panels 22-1 and 22-2; pars. 28-35]; and comprising at least a first branch and a second branch connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28], wherein the first and second branches have first and second lengths respectively [fig. 2]; and 
a battery charging unit arranged on the platform and operatively connected to the first and second branches [fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28].
Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.
Kim does not explicitly disclose wherein the first and second lengths are less than 160 mm.
Kim does not explicitly disclose wherein the battery charging unit is operative to transmit power to a battery at a voltage of between 6.0 and 8.4 volts.
Though it is generally understood that a solar “panel” comprises a plurality of cells connected in series, Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.

    PNG
    media_image2.png
    578
    471
    media_image2.png
    Greyscale

However, Arditi discloses a solar panel system [fig. 4b] wherein each of the first and second branches comprise respective first and second pluralities of solar cells connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include each of the first and second branches comprising respective first and second pluralities of solar cells connected in series for the purpose of increasing the voltage, as taught by Arditi (par. 182).
The combination of Kim and Arditi does not explicitly disclose wherein the first and second lengths are less than 160 mm.
However, Zhou discloses a vehicle with a solar array [fig. 1; par. 34] wherein the first and second lengths are less than 160 mm [par. 34; figs. 3-4 & 8; solar panels have a length of 156 mm].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Arditi to further include wherein the first and second lengths are less than 160 mm for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Kim, Arditi and Zhou does not explicitly disclose wherein the battery charging unit is operative to transmit power to a battery at a voltage of between 6.0 and 8.4 volts.
However, Hashimoto discloses a bicycle power management system [abs.] wherein a boost converter transmits power at an output between 6.0 and 8.4 volts [par. 36; voltage step-up circuit raises a power to a voltage of 6V-9V].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Arditi and Zhou to further include wherein the boost converter transmits power at an output between 6.0 and 8.4 volts for the purpose of providing sufficient voltage to a bicycle electric system, as taught by Hashimoto (par. 36).
NB: Examiner took Official Notice with respect to the “wherein the first and second lengths are less than 160 mm” limitation of claim 17 in the Non-Final Rejection mailed May 2, 2022. Applicant adequately traversed. Thus, the Zhao reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.
Regarding claim 20, the combination of Kim, Arditi and Hashimoto does not explicitly disclose wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five.
However, Zhou discloses a vehicle with a solar array [fig. 1; par. 34] wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five [figs. 1, 3-4, 6 & 8, two branches (“solar cells” 10/20) are split into five strips, thus five solar cells for each branch; pars. 30-32].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Arditi and Hashimoto to further include wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the “wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five” limitation of claim 20 in the Non-Final Rejection mailed May 2, 2022. Applicant adequately traversed. Thus, the Zhao reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569, further in view of Zhou US PGPUB 2020/0058812, further in view of Hashimoto et al. US PGPUB 2013/0030603, and further in view of Griffith et al. US PGPUB 2020/0398923.
Regarding claim 18, the combination of Kim, Arditi, Zhou and Hashimoto does not explicitly disclose wherein the voltage comprises a second voltage, and wherein the battery charging unit further comprises: a capacitor operatively connected to the solar cell array, wherein the capacitor is operative to store energy transmitted from the solar cell array, and wherein the capacitor stores the energy at a first voltage; a boost converter operatively connected to the capacitor, wherein the boost converter is operative to step up the first voltage to the second voltage; and a microcontroller operatively connected to the capacitor and to the boost converter, wherein the microcontroller is operative to signal the boost converter to transmit power to a battery, and wherein the microcontroller is operative to receive power from the capacitor.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the voltage comprises a second voltage [fig. 12; pars. 67 & 73-74; a “boost” converter boosts a first voltage to a second voltage for the battery], and wherein the battery charging unit further comprises a capacitor operatively connected to the solar cell array [fig. 12; capacitor 1210 connected to panel 130], wherein the capacitor is operative to store energy transmitted from the solar cell array [fig. 12; pars. 73-76], and wherein the capacitor stores the energy at a first voltage [pars. 73-76; the capacitor stores energy at some voltage level which is lower than the battery’s (hence the “boost” converter 1110)]; a boost converter operatively connected to the capacitor [fig. 12, boost converter 1110], wherein the boost converter is operative to step up the first voltage to a second voltage [pars. 67 & 73-74; a “boost” converter]; and a microcontroller operatively connected to the capacitor and to the boost converter [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, thus is operatively connected to the boost converter; furthermore, the computer is powered by the battery, which is connected to the capacitor, thus the computer is operatively connected to the capacitor], wherein the microcontroller is operative to signal the boost converter to transmit the power to the battery [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, the boost converter is controlled to connect one of the capacitors with the battery for charging while the other is filled with power from the other panel], and wherein the microcontroller is operative to receive power from the capacitor [pars. 71; the microcontroller is powered by the battery, which in turn receives power from the capacitor (fig. 12)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Arditi, Zhou and Hashimoto to further include wherein the voltage comprises a second voltage, and wherein the battery charging unit further comprises: a capacitor operatively connected to the solar cell array, wherein the capacitor is operative to store energy transmitted from the solar cell array, and wherein the capacitor stores the energy at a first voltage; a boost converter operatively connected to the capacitor, wherein the boost converter is operative to step up the first voltage to the second voltage; and a microcontroller operatively connected to the capacitor and to the boost converter, wherein the microcontroller is operative to signal the boost converter to transmit power to a battery, and wherein the microcontroller is operative to receive power from the capacitor for the purpose of conditioning solar power to be used in charging a battery which can also power the microcontroller , as taught by Griffith (par. 67 & 71).

Allowable Subject Matter
Claims 13-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 13, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a power management integrated circuit (PMIC) operatively connected between the capacitor and microcontroller, wherein the PMIC is operative to allow power flow from the capacitor to the microcontroller when the first voltage exceeds a first predetermined value, and wherein the PMIC is operative to stop power flow from the microcontroller when the first voltage drops below a second predetermined value” in combination with all the other elements recited in claim 13.
Claims 14-16, being dependent on claim 13, are allowable for the same reasons as claim 13.
	With respect to claim 19, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a power management integrated circuit (PMIC) operatively connected between the capacitor and microcontroller, wherein the PMIC is operative to allow power flow from the capacitor to the microcontroller when the first voltage exceeds a first predetermined value, and wherein the PMIC is operative to stop power flow from the microcontroller when the first voltage drops below a second predetermined value” in combination with all the other elements recited in claims 17 and 18, from which claim 19 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859